Case 3:21-cr-20065-RHC-DRG ECF No. 36, PageID.188 Filed 08/10/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

United States of America,
                                                 Criminal No. 21-20065
      Plaintiff,
                                                 Hon. Robert H. Cleland
v.

Deshawn Peterson

      Defendant.
                              /

                            ORDER TO SEAL

      The government having moved to seal Exhibit 1 to Government’s Response

to Defendant’s Motion to Suppress Cellphone Evidence and the Court being duly

advised in the premises;

      IT IS HEREBY ORDERED that the Exhibit 1 to Government’s Response to

Defendant’s Motion to Suppress Cellphone Evidence be sealed until further Order

of the Court.



                                           s/Robert H. Cleland
                                           Robert H. Cleland
                                           United States District Judge


Dated: August 10, 2021
